Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-20-00477-CV

            In the Interest of F.B.C.L., B.A.I.L., L.K.A.L., and J.J.W.L, Children

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019-PA-01116
                         Honorable Laura Salinas, Judge Presiding

      BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE VALENZUELA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. Costs are assessed against the party that incurred them. See TEX. R. APP. P. 43.4.

       SIGNED April 28, 2021.


                                               _____________________________
                                               Lori I. Valenzuela, Justice